DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “36” has been used to designate both “attachment segment” and “middle segment”, see disclosure ([0041-0043]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings submitted on 2/27/2020 are objected to because the drawing are shown in a photo copy black and white shades (see fig.9-12) and the lines to distinguish the specifics of each elements within the structure of the device are either hidden in the shades or not shown. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willumsen (US 1,855,373).
Regarding claim 1, Willumsen discloses a pour spout (fig.1-4) comprising: a spout section (12) having an elongate tubular body defining a liquid flow channel, the body having a fluted or corrugated configuration rendering the body flexible or bendable (see fig.2; page 2, ll.7-20); a dispensing orifice (area 25) at a dispensing end of the pour 
Regarding claim 2, Willumsen discloses the air vent has a flow path in part along an annular wall of the vent section (area 19).  
Regarding claim 3, Willumsen discloses the air vent has a flow path in part along a wall of a skirt of the spout section (see area 19 and 24).  
Regarding claim 4, Willumsen discloses the air vent includes a flow path in part within a small gap between a skirt of the spout section and an annular wall of the vent section at the attachment end of the pour spout (19, see fig.3).  
Regarding claim 5, Willumsen discloses the air vent includes an enclosed space with a vent opening that communicates with a vent tube and a vent opening to air outside of the pour spout (section marked 19 and 31).  
Regarding claim 7, Willumsen discloses the air flow path is a circuitous path (from 19 to 31 to 30).  
Regarding claim 8, Willumsen discloses the body is collapsible in a lengthwise direction (page 2, ll.7-20, “flexible tubing” 12).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willumsen (US 1,855,373) in view of Magley (US 2013/0299522).
 	Willumsen discloses all the features of the invention except that the air vent includes a vent tube with a one-way valve arranged to allow air to flow from a vent opening through the vent tube to an air outlet but to prevent air or liquid from flowing from the air outlet of the vent tube to the vent opening. However, Magley teaches the air vent includes a vent tube (18) with a one-way valve ([0032], 20, “one-way valve”) arranged to allow air to flow from a vent opening through the vent tube to an air outlet but to prevent air or liquid from flowing from the air outlet of the vent tube to the vent opening ([0032]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a vent valve as taught by Magley to the air tube of Willumsen, in order to avoid any disruption of air passage to the container. 
Conclusion
The following prior arts as cited in PTO-892 are also citing significant pertinent structures or features to the applicant’s claimed invention: Latimer (US 2018/0346212), Price (US 1,362,186) and Magley (US 2012/0228338). In particular, Latimer addresses 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754